DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant’s submission of the Information Disclosure Statement(s) (IDS), received 02/14/2019, in compliance with 37 CFR 1.97 and 37 CFR 1.98 is acknowledged by the examiner. The examiner has considered the cited references in examination of the application and attached signed and dated copies to the Office action.	
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayanan et al., “Toward on-chip acceleration of the backpropagation algorithm using nonvolatile memory” (herein Narayanan).
Regarding claim 1, Narayanan teaches a system comprising: 
an array of neural cores having at least one dimension, wherein each of the neural cores comprises a plurality of ordered input wires, a plurality of ordered output wires, and a plurality of [An array of array blocks (i.e. neural cores) comprises an NVM array implementing synapses and West and South side input and output wires connected to the synapses. Narayanan at “Generic architecture for on-chip learning” section, 1st and 4th paragraphs; FIG. 2; See “Recap of previous work” section and FIG. 1 for NVM array details]; 
a plurality of signal wires, wherein at least one of the plurality of signal wires is disposed along each dimension of the array of neural cores [The chip comprises row and column wires. See Narayanan at “Generic architecture for on-chip learning” section, 1st paragraph; FIG. 2 and caption]; and 
a plurality of routers, each of which is operatively coupled to (i) one of the plurality of neural cores and (ii) at least one of the signal wires along each of the dimensions of the array of neural cores [The system comprises a routing network (i.e. a plurality of routers) coupled to the array blocks (i.e. neural cores) and the row/column wires. Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and caption. The routing network comprises a plurality of routing components (each of which is a router) each coupled to the array blocks (i.e. neural cores). Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and caption], wherein 
each of the plurality of routers is adapted to selectively route a signal from the at least one signal wire to its coupled neural core [The routing network routes inputs on the wires to a selected subset of NVM arrays (i.e. neural cores). Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and 3 and captions], and 
each of the plurality of routers is adapted to selectively route a signal from its coupled neural core to the at least one signal wire [The routing network routes outputs from NVM arrays (i.e. neural cores) to the edge of the chip on the wires. Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and 3 and captions].

Regarding claim 11, Narayanan teaches a method comprising: 
receiving a signal at a router via a plurality of signal wires [The routing network receives inputs on the mesh wires. Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and caption]; 
[The routing network routes inputs on the wires to a selected subset of NVM arrays (i.e. neural cores). Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and caption]; and 
selectively routing, by the router, a signal from the neural core to the plurality of signal wires [The routing network routes outputs from NVM arrays (i.e. neural cores) to the edge of the chip on the wires. Narayanan at “Generic architecture for on-chip learning” section, 2nd and 3rd paragraphs; FIG. 2 and 3 and captions], wherein 
the neural core comprises a plurality of ordered input wires, a plurality of ordered output wires, and a plurality of synapses, each of the synapses operatively coupled to one of the plurality of input wires and one of the plurality of output wires [Array blocks (i.e. neural cores) comprises an NVM array implementing synapses and West and South side input and output wires connected to the synapses. Narayanan at “Generic architecture for on-chip learning” section, 1st and 4th paragraphs; FIG. 2; See “Recap of previous work” section and FIG. 1 for NVM array details], and 
the plurality of signal wires are disposed along each dimension of an array of neural cores comprising the neural core [The chip comprises row and column wires (i.e. along each dimension) connecting the mesh of array blocks (i.e. neural cores). See Narayanan at “Generic architecture for on-chip learning” section, 1st paragraph; FIG. 2 and caption].

Regarding claims 2 and 12, taking claim 2 as exemplary, Narayanan teaches the system of claim 1, wherein the array of neural cores has two dimensions [The array is a two-dimensional array. See Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 3 and 13, taking claim 3 as exemplary, Narayanan teaches the system of claim 1, wherein one signal wire corresponds to each of the plurality of input wires of the neural cores and one signal wire corresponds to each of the plurality of output wires of the neural cores [Each of the row and column wires (i.e. signal wires) corresponds to the West side wires (i.e. plurality of input wires) and South side wires (i.e. plurality of output wires), respectively of each array block (i.e. neural core). See Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 4 and 14, taking claim 4 as exemplary, Narayanan teaches the system of claim 3, wherein the signal wires are disposed in a plane parallel to the neural cores [The row and column wires (i.e. signal wires) run north/south and east/west, which parallel (and inherently in a plane) to the north/south and east/west orientation of the array blocks (i.e. neural cores). See Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 5 and 15, taking claim 5 as exemplary, Narayanan teaches the system of claim 3, wherein the plurality of signal wires are disposed in a mesh [The column and row wires/lines are in the form of a mesh. See Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 6 and 16, taking claim 6 as exemplary, Narayanan teaches the system of claim 1, wherein each of the plurality of routers is adapted to selectively bypass its coupled neural core [The routing network is adapted so that the inputs and outputs are directed to only a small subset of the array blocks (i.e. neural cores), thereby bypassing other coupled neural cores. Narayanan at “Generic architecture for on-chip learning” section, 3rd paragraph; FIG. 2].

Regarding claims 7 and 17, taking claim 7 as exemplary, Narayanan teaches the system of claim 1, wherein each of the plurality of routers is adapted to transmit a signal in two directions along the at least one signal wire [The routing network receives input and transmits output in different directions during forward propagation and backpropagation, respectively, on the same path (i.e. wires). See Narayanan at FIG. 2 and “Backpropagation of errors” section, 1st paragraph].

Regarding claims 8 and 18, taking claim 8 as exemplary, Narayanan teaches the system of claim 1, further comprising a plurality of digital buffers, each of which is operatively coupled to one of the plurality of routers, wherein each of the plurality of digital buffers is adapted for signal restoration [Each array block (i.e. neural core) comprises a plurality of local bit storage (i.e. digital buffers) that are used later during weight update (i.e. signal restoration). Narayanan at FIG. 3 and 4 and captions].

Regarding claims 9 and 19, taking claim 9 as exemplary, Narayanan teaches the system of claim 1, wherein the synapses of the plurality of neural cores are configured as a trained neural network [The array, including the synapses, are for training/implement a neural network.  Narayanan at “Generic architecture for on-chip learning” section; FIG. 2].

Regarding claims 10 and 20, taking claim 10 as exemplary, Narayanan teaches the system of claim 1, wherein a first direction along the signal wires corresponds to forward propagation and a second direction along the signal wires corresponds to backpropogation [During forward propagation signals arrive at the West side of the blocks (i.e. left to right direction in FIG. 1) and during backpropagation Narayanan at 1st paragraph of “Forward propagation” section and 1st paragraph of “Backpropagation of errors” section; FIG. 2 and 3 and captions].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akopyan et al., "Truenorth: Design and tool flow of a 65 mw 1 million neuron programmable neurosynaptic chip”, teaches a neurosynaptic processor comprising an neurosynaptic cores implementing synapses interconnected by an event-driven routing infrastructure.
Ni et al., "Design of router for spiking neural networks”, teaches a router for a neurosynaptic chip comprising an array of neurosynaptic cores that is adapt at dealing with data race and traffic congestion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123